        Case 2:20-mj-00275-JTR         ECF No. 5   filed 07/20/20   PageID.66 Page 1 of 4




 1   William D. Hyslop
     Eastern District of Washington
 2   David M. Herzog
 3   Assistant United States Attorney
     Post Office Box 1494
 4   Spokane, WA 99210-1494
 5   Telephone: (509) 353-2767
 6
                        UNITED STATES DISTRICT COURT
 7                 FOR THE EASTERN DISTRICT OF WASHINGTON
 8
     UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00275-JTR
 9
10                        Plaintiff,                   Motion for Detention
11
                     v.
12
13   MICHAEL THOMAS MATTERN,
14                        Defendant.
15
16         The United States moves for pretrial detention of Defendant, pursuant to 18
17
     U.S.C. § 3142(e) and (f).
18
19         1.    Eligibility of Case. This case is eligible for a detention order because

20   the case involves (check one or more):
21
           ☐     Crime of violence (as defined in 18 U.S.C. § 3156(a)(4) which
22
23   includes any felony under Chapter 77, 109A, 110 and 117);
24
           ☐     Maximum penalty of life imprisonment or death;
25
26         ☒     Drug offense with maximum penalty of 10 years or more;
27
28         ☐     Felony, with two prior convictions in above categories;


     Motion for Detention- 1
        Case 2:20-mj-00275-JTR     ECF No. 5    filed 07/20/20   PageID.67 Page 2 of 4




 1         ☐      Felony that involves a minor victim or that involves the possession or
 2
     use of a firearm or destructive device as those terms are defined in 18 U.S.C.
 3
 4   § 921, or any other dangerous weapon, or involves a failure to register under 18
 5   U.S.C. § 2250;
 6
           ☒      Serious risk Defendant will flee; or
 7
 8         ☐      Serious risk obstruction of justice.
 9
10         2.     Reason for Detention. The Court should detain Defendant because
11   there is no condition or combination of conditions which will reasonably assure
12
     (check one or both):
13
14         ☒      Defendant's appearance as required; or
15
16         ☒      Safety of any other person and the community.

17         3.     Rebuttable Presumption. The United States will invoke the rebuttable
18
     presumption against Defendant under 18 U.S.C. § 3142(e). The presumption
19
20   applies because there is probable cause to believe Defendant committed:
21
           ☒      Drug offense with maximum penalty of 10 years or more;
22
23         ☐      An offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
24
25         ☐      An offense under 18 U.S.C. §§ 2332b (g)(5)(B) for which a maximum
26
     term of imprisonment of 10 years or more is prescribed;
27
28

     Motion for Detention- 2
        Case 2:20-mj-00275-JTR       ECF No. 5   filed 07/20/20   PageID.68 Page 3 of 4




 1           ☐     An offense under chapter 77 of Title 18, United States Code, for
 2
     which a maximum term of imprisonment of 20 years or more is prescribed;
 3
 4           ☐     An offense involving a minor victim under 18 U.S.C. §§ 1201, 1591,
 5
     2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3),
 6
 7   2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or
 8   2425;
 9
             ☐     Other Circumstance as defined in 18 U.S.C. § 3142(e)(2).
10
11           4.    Time for Detention Hearing. The United States requests the Court
12
     conduct the detention hearing:
13
14           ☒     At the first appearance, or
15
16           ☐     After a continuance of three days.

17           5.    Other Matters.
18
             Dated: July 20, 2020.
19
20                                                  William D. Hyslop
21                                                  United States Attorney
22
23                                                  s/ David M. Herzog
                                                    David M. Herzog
24
                                                    Assistant United States Attorney
25
26
27
28

     Motion for Detention- 3
        Case 2:20-mj-00275-JTR     ECF No. 5    filed 07/20/20   PageID.69 Page 4 of 4




 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that on July 20, 2020, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system.
 4
 5                                                 s/ David M. Herzog
 6                                                 David M. Herzog
                                                   Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion for Detention- 4
